Title: To John Adams from Thomas Jefferson, 13 November 1818
From: Jefferson, Thomas
To: Adams, John


Monticello Nov. 13. 18.
The public papers, my dear friend, announce the fatal event of which your letter of Oct. 20. had given me ominous foreboding. tried myself, in the school of affliction, by the loss of every form of connection which can rive the human heart, I know well, and feel what you have lost, what you have suffered, are suffering, and have yet to endure. the same trials have taught me that, for ills so immeasurable, time and silence are the only medecines. I will not therefore, by useless condolances, open afresh the sluices of your grief nor, altho’ mingling sincerely my tears with yours, will I say a word more, where words are vain, but that it is of some comfort to us both that the term is not very distant at which we are to deposit, in the same cerement, our sorrows and suffering bodies, and to ascend in essence to an ecstatic meeting with the friends we have loved & lost and whom we shall still love and never lose again. God bless you and support you under your heavy affliction.Th: Jefferson
			